Case 2:18-cv-11303-SJM-APP ECF No. 41 filed 03/25/19          PageID.643   Page 1 of 19



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

 JAMES MCKEE,
                                               Case No. 2:18-cv-11303
             Plaintiff,
                                               HONORABLE STEPHEN J. MURPHY, III
 v.

 GENERAL MOTORS LLC,

             Defendant.
                                  /

              OPINION AND ORDER GRANTING IN PART
      AND DENYING IN PART DEFENDANT'S MOTION TO DISMISS [23]

       On July 19, 2018, Plaintiff James McKee filed an amended putative class

action complaint against Defendant General Motors, LLC ("GM"). ECF 18. Plaintiff

alleged that GM "designed, manufactured, marketed, distributed, sold and

warranted" models of the 2015–17 GMC Canyon and Chevrolet Colorado ("Class

Vehicles") that were "equipped with defective 6L50 transmissions." Id. at 247. The

defective transmission allegedly causes the Class Vehicles to slip, buck, kick, jerk,

and harshly engage; "has premature internal wear, sudden acceleration, delay in

downshifts, delayed acceleration and difficulty stopping the vehicle, and eventually

suffers a catastrophic failure" ("Transmission Defect"). Id. at 248.

       Plaintiff alleges that GM thus: (1) breached a written warranty in violation of

the Magnuson-Moss Warranty Act ("MMWA"), (2) breached express or implied

warranties, (3) committed common law fraud, (4) engaged in deceptive and unfair




                                           1
Case 2:18-cv-11303-SJM-APP ECF No. 41 filed 03/25/19           PageID.644     Page 2 of 19



trade practices in violation of Florida's Deceptive and Unfair Trade Practices Act

("FDUTPA"), and (5) was unjustly enriched. See generally id at 308–19.

      Plaintiff brings his claims on behalf of a nationwide or a Florida class. Id. at

304. The proposed class includes "all persons or entities" who are "current or former

owners and/or lessees of a Class Vehicle." Id.1

      GM filed a motion to dismiss on August 23, 2018. ECF 23. The Court held a

motion hearing on February 26, 2019. Upon a thorough consideration of the pleadings

and the arguments presented at the hearing, the Court will grant in part and deny

in part Defendant's motion to dismiss.

                              STANDARD OF REVIEW

      When analyzing a motion to dismiss under Civil Rule 12(b)(6), the Court views

the complaint in the light most favorable to the plaintiff, presumes the truth of all

well-pleaded factual assertions, and draws every reasonable inference in favor of the

non-moving party. Bassett v. Nat'l Collegiate Athletic Ass'n, 528 F.3d 426, 430 (6th

Cir. 2008). To survive a motion to dismiss, "the complaint must contain either direct

or inferential allegations respecting all the material elements to sustain a recovery

under some viable legal theory." Nat'l Hockey League Players Ass'n v. Plymouth

Whalers Hockey Club, 419 F.3d 462, 468 (6th Cir. 2005) (citation omitted). Plaintiff

must allege facts "sufficient 'to raise a right to relief above the speculative level,' and




1 Plaintiff does not allege that he owned, or currently owns, a GMC Canyon. See
generally ECF 18; see also id. at 252 ("Plaintiff purchased a new 2015 Chevrolet
Colorado.") No party addresses whether Plaintiff can represent members of a class
for a vehicle he did not own, and the Court will not address the issue.


                                            2
Case 2:18-cv-11303-SJM-APP ECF No. 41 filed 03/25/19            PageID.645     Page 3 of 19



to 'state a claim to relief that is plausible on its face.'" Hensley Mfg. v. ProPride, Inc.,

579 F.3d 603, 609 (6th Cir. 2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555, 570 (2007)) (internal citation omitted). If "a cause of action fails as a matter of

law, regardless of whether the plaintiff's factual allegations are true," then the Court

must dismiss. Winnett v. Caterpillar, Inc., 553 F.3d 1000, 1005 (6th Cir. 2009).

                                     DISCUSSION

I.     Plaintiff Lacks Standing for the Nationwide Class

       Plaintiff alleges fraud, unjust enrichment, breach of implied and express

warranties, and MMWA claims on behalf of a nationwide class but presents factual

allegations on behalf of only one named plaintiff—himself. ECF 18, PgID 304. The

class-certification analysis may precede standing analysis when "the class

certification issue [is] 'logically antecedent' to the standing issue." Smith v. Lawyers

Title Ins. Co., No. 07–12124, 2009 WL 514210, at *2 (E.D. Mich. Mar. 2, 2009) (citing

Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 612 (1997) and Ortiz v. Fibreboard

Corp., 527 U.S. 815, 831 (1999)). "[T]he 'logical[ly] antecedent' language should be

construed in a manner that permits consideration of the standing issue . . . prior to

class certification." Smith, 2009 WL 514210, at *3; see also Wozniak v. Ford Motor

Co., No. 2:17-cv-12794, 2019 WL 108845, at *1 (E.D. Mich. Jan. 4, 2019).2




2 "The Sixth Circuit has not directly addressed" whether to bifurcate the standing
inquiry in class actions, "and district courts for the Eastern District of Michigan have
reached different conclusions." Counts v. Gen. Motors, LLC, 237 F. Supp. 3d 572, 587
(E.D. Mich. 2017).


                                             3
Case 2:18-cv-11303-SJM-APP ECF No. 41 filed 03/25/19         PageID.646     Page 4 of 19



      Named plaintiffs "who represent a class must allege and show that they

personally have been injured not that the injury has been suffered by other,

unidentified members of the class to which they belong and which they purport to

represent." In re Packaged Ice Antitrust Litig., 779 F. Supp. 2d 642, 657 (E.D. Mich.

2011) (quoting Lewis v. Casey, 518 U.S. 343, 347 (1996)); see also Smith, 2009 WL

514210, at *3 (deciding that because "the plaintiff has not alleged injury in any other

state" the plaintiff lacked "standing to bring state law claims arising under the laws"

of other states); see also Wozniak, 2019 WL 108845, at *1 (determining that the

named plaintiffs failed to allege injury in twenty-three states and dismissing the

claims for lack of standing).

      Like the plaintiffs in In re Packaged Ice, Smith, and Wozniak, Plaintiff here

does not allege injuries in states other than Florida or base his claims on the

application of other states' laws. Plaintiff therefore lacks standing to bring claims on

behalf of a nationwide class. The Court will now address Plaintiff's claims on behalf

of the Florida class.

II.   Choice of Law

      A federal district court sitting in diversity applies the forum state's choice-of-

law rules. Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487, 496 (1941). Michigan's

choice-of-law rules presume "that Michigan law applies to a case unless there is a

rational reason to displace it." Ruffin-Steinback v. dePasse, 267 F.3d 457, 463 (6th

Cir. 2001) (citing Sutherland v. Kennington Truck Serv., Ltd., 454 Mich. 274 (1997)).




                                           4
Case 2:18-cv-11303-SJM-APP ECF No. 41 filed 03/25/19         PageID.647    Page 5 of 19



       To determine whether a rational reason exists to displace Michigan law, the

Court conducts a two-step analysis. Sutherland, 454 Mich. at 286. First, the Court

must determine whether "a foreign state has an interest in having its law applied."

Id. Second, the Court must decide whether Michigan's interests in applying its law

nevertheless mandate application of Michigan law. Id.

       Here, neither party disputes that Florida law applies, Plaintiff purchased his

vehicle in Florida, and Plaintiff represents a Florida class of vehicle owners. Florida

has interests in applying its law that outweigh Michigan's interests. A rational reason

therefore exists to displace Michigan law.

III.   Express Warranty

       Plaintiff alleges that GM violated its New Vehicle Warranty ("Warranty") by

"selling to Plaintiff and Class members the Class Vehicles with the Transmission

Defect." ECF 18, PgID 316. In relevant part, GM's Warranty "covers repairs to correct

any vehicle defect, not slight noise, vibrations, or other normal characteristics of the

vehicle related to materials or workmanship." ECF 23-2, PgID 433.3 GM argues that

the Transmission Defect is a "design defect" not covered by the Warranty because the

Warranty covers only "defects in 'material or workmanship.'" ECF 23, PgID 403.




3 Plaintiff does not include the Warranty's language in his complaint. But, because
the "complaint's factual allegations are expressly linked to—and admittedly
dependent upon—a document" that document merges into the pleadings for review
under Civil Rule 12(b)(6). Beddall v. State St. Bank & Tr. Co., 137 F.3d 12, 17 (1st
Cir. 1998); see ECF 18, PgID 315–17.


                                             5
Case 2:18-cv-11303-SJM-APP ECF No. 41 filed 03/25/19        PageID.648     Page 6 of 19



      A. Types of Defects.

      There are two types of defects: manufacturing and design. A manufacturing

defect exists "when an item is produced in a substandard condition" and the defect

manifests when the item "perform[s] differently from other ostensibly identical units

of the same product line." Davidson v. Apple, Inc., No. 16-CV-04942-LHK, 2017 WL

976048, at *11 (N.D. Cal. Mar. 14, 2017) (quoting McCabe v. Am. Honda Motor Co.,

100 Cal. App. 4th 1111, 1120 (2002)); see also Nelson v. Nissan N. Am., Inc., No. 11–

5712 (JEI/AMD), 2014 WL 7331075, at *2 (D.N.J. Dec. 19, 2014) (A manufacturing

defect occurs "when a product comes off the assembly line in a substandard

condition."). Thus, manufacturing defects can be understood as "defects in 'material

or workmanship.'" ECF 23, PgID 403.

      A design defect "exists when the product is built in accordance with its

intended specifications, but the design itself is inherently defective." Davidson, 2017

WL 976048, at *11 (quoting McCabe, 100 Cal. App. at 1120). Design defects, therefore,

exist in every product possessing the faulty design.

      B. Warranty's Meaning.4

      GM's Warranty "covers repairs to correct any vehicle defect." ECF 23-2, PgID

433. The Warranty creates exceptions, however, for (1) slight noise, (2) vibrations, or

(3) "other normal characteristics of the vehicle related to materials or workmanship."



4Florida law enforces "contracts according to their plain terms when those terms are
unambiguous." S & S Packing, Inc. v. Spring Lake Ratite Ranch, Inc., 702 F. App'x
874, 878 (11th Cir. 2017). A court applying Florida law "must construe a contract in
a manner that accords with reason and probability and avoid[s] an absurd
construction." Id. (quotation omitted).


                                          6
Case 2:18-cv-11303-SJM-APP ECF No. 41 filed 03/25/19        PageID.649     Page 7 of 19



Id. In relevant part, then, the Warranty covers "any vehicle defect" except for "normal

characteristics of the vehicle related to" manufacturing defects.

      GM argues that the Warranty provides only for the repair of "any vehicle defect

. . . due to materials or workmanship occurring during the warranty period." ECF 30,

PgID 537. GM also criticizes Plaintiff for his "contorted reading of the warranty

language." Id. Plaintiff's "contorted reading," however, merely recites the express

language of GM's inartfully-drafted Warranty. Compare ECF 26, PgID 495 (Plaintiff's

opposition brief) with ECF 23-2, PgID 433 (Warranty).

      GM maintains that the Warranty would cover only vehicle defects related to

materials or workmanship—i.e. only manufacturing defects—but that is not what the

Warranty says. And GM's arguments to the contrary are unpersuasive.

             1. The Warranty's plain language.

      First, GM's argument is inconsistent with the Warranty's plain language. GM

argues that the Warranty covers only "defects in 'material or workmanship.'" See,

e.g., ECF 23, PgID 403; ECF 30, PgID 537 ("The warranty provides for the repair of

'any vehicle defect . . . due to materials or workmanship occurring during the

warranty period.'").5 GM further represents that the warranty excludes "slight noise,

vibrations, or other normal characteristics of the vehicle." ECF 30, PgID 537.

      But in its entirety, the relevant Warranty language states that it "covers

repairs to correct any vehicle defect, not slight noise, vibrations, or other normal




5 GM's citation in its reply brief does not cite the express language of the Warranty,
see ECF 23-2, PgID 433 (using "related to" rather than "due to").


                                          7
Case 2:18-cv-11303-SJM-APP ECF No. 41 filed 03/25/19         PageID.650     Page 8 of 19



characteristics of the vehicle related to materials or workmanship." ECF 23-2, PgID

433. GM's preferred reading inserts a comma into the Warranty. But the Warranty

does not contain GM's proffered comma.6 Rather, the Warranty's plain language

demonstrates that the phrase "related to materials or workmanship" modifies

"normal characteristics of the vehicle" and not "any vehicle defect." The Warranty

therefore covers "any vehicle defect" except for slight noise, vibrations, or

manufacturing defects related to "normal characteristics of the vehicle."

      GM maintains that the Court's interpretation creates an absurdity because the

Warranty's next sentence provides that "[n]eeded repairs will be performed using

new, remanufactured, or refurbished parts" and replacement parts could not remedy

a design defect. ECF 23-2, PgID 433. But the Warranty's language covers both design

defects and abnormal "characteristics of the vehicle related to materials or

workmanship." Id.7 Replacement parts would satisfactorily remedy abnormal

characteristics of the vehicle. Moreover, new parts (e.g. a newly-designed

transmission) could replace parts with design defects. Thus, no absurdity results from

the Court's construction of the Warranty's plain language.




6 For example, GM's interpretation would read: "covers repairs to correct any vehicle
defect, not slight noise, vibrations, or other normal characteristics of the vehicle[,]
related to materials or workmanship." Or even, "covers repairs to correct any vehicle
defect[—]not slight noise, vibrations, or other normal characteristics of the vehicle[—
]related to materials or workmanship."

7Because the Warranty creates an exception for "normal characteristics," the
Warranty's presumptive coverage includes "abnormal characteristics" related to
materials or workmanship.


                                          8
Case 2:18-cv-11303-SJM-APP ECF No. 41 filed 03/25/19        PageID.651     Page 9 of 19



      GM also argues that the plain language of its Warranty, as adopted by the

Court, does not cover "what a reasonable consumer would expect a new vehicle

warranty to cover." ECF 30, PgID 537. That may be so. But under Florida contract-

interpretation principles, the argument does not affect the Court's construction of the

Warranty's plain language—though it may point to a potential public relations

concern for GM.

             2. The cases relied on by GM are unpersuasive.

      GM points to several non-binding district court decisions that have adopted

GM's argument. It then asks the Court to adopt a misconstruction of the Warranty

based on the other courts' precedent.

      First, in Sloan v. General Motors, No. 16-cv-07244-EMC, 2017 WL 3283998

(N.D. Cal. Aug. 1, 2017), the Northern District of California determined that the

Warranty excludes design defects from its coverage. Id. at *8. It stated "[s]everal

courts applying California law" had reached "a similar result," and adopted GM's

argument. But, notably, the Sloan court's analysis eliminated the complicating

language from GM's warranty. See id. ("[T]he GM warranty covers 'repairs to correct

any vehicle defect . . . related to materials or workmanship occurring during the

warranty period."). As explained above, the Sloan court's interpretation ignores the

Warranty's plain language.

      Sloan supported its construction by adopting GM's argument "that the

overwhelming weight of state law authority holds that design defects are not covered

under similar warranties." Id. But the cases that Sloan relied on addressed




                                          9
Case 2:18-cv-11303-SJM-APP ECF No. 41 filed 03/25/19          PageID.652     Page 10 of 19



 warranties that expressly limited their scope to manufacturing defects. See id. at n.5.8

 GM’s Warranty is not similar to the warranties in the five cases relied on by Sloan.

       Second, GM references In re Motors Liquidation Co., but the court in that case

 construed the plain terms of a different warranty—"the Glove Box Warranty." No.

 09–50026 (REG), 2013 WL 620281, at *6 (Bankr. S.D.N.Y. Feb. 19, 2013). The Glove

 Box Warranty covers "any vehicle defect related to materials or workmanship

 occurring during the warranty period." Id. at *3; cf. ECF 23-2, PgID 433. The case is

 unpersuasive.

       Third, GM cites Acedo v. DMAX, Ltd. in support of its construction. But the

 court in Acedo did not consider an express warranty. Rather, it considered whether

 GM's "alleged affirmative representations" about various truck features "created an

 express warranty." Acedo v. DMAX, Ltd., 2015 WL 12696176, at *23 (C.D. Cal. Nov.

 13, 2015). That case is distinguishable from Plaintiff's because here Plaintiff relies on

 a written warranty.




 8 For ease of reference, the Court will include the five cases here. See Coba v. Ford
 Motor Co., No. 12-1622 (KM) (MAH) 2016 WL 5746361, at *1 (D.N.J. Sept. 30, 2016)
 (Ford "will repair, replace, or adjust all parts on your vehicle that are defective in
 factory-supplied materials or workmanship."); Voelker v. Porsche Cars N. Am., Inc.,
 353 F.3d 516, 520 (7th Cir. 2003) (Porsche's New Vehicle Limited Warranty required
 Porsche to "repair or replace . . . any factory-installed part that [was] defective in
 material or workmanship under normal use."); Troup v. Toyota Motor Corp., 545 F.
 App'x 668, 668 (9th Cir. 2013) (describing the Warranty as covering "defects in
 materials or workmanship"); Robinson v. Kia Motors Am., Inc., 2015 WL 5334739, at
 *12 (D.N.J. Sept. 11, 2015) ("Kia warrants that your new Kia Vehicle is free from
 defects in materials or workmanship."); Schechner v. Whirlpool Corp., 237 F. Supp.
 3d 601, 613 (E.D. Mich. 2017) (noting that plaintiffs conceded that Whirlpool's "repair
 and replace obligations" were limited "to defects in 'materials or workmanship.'").



                                            10
Case 2:18-cv-11303-SJM-APP ECF No. 41 filed 03/25/19         PageID.653    Page 11 of 19



       Fourth, GM relies on a decision from litigation in Missouri about its anti-lock

 brake products. The Missouri case considered whether GM warranted that "the

 vehicles [would be] free of defects." In re Gen. Motors Corp. Anti-Lock Brake Prods.

 Liab. Litig., 966 F. Supp. 1525, 1532 (E.D. Mo. 1997). To the extent Anti-Lock Brake

 addressed warranties that provided coverage for defects only in material or

 workmanship, GM has not shown that the "GM warranties for the 1990, 1993 and

 1994 Chevy light trucks" contained the same language as the Warranty.

       Based on the plain language of the Warranty, and in light of the limited

 persuasiveness of the cases relied on by GM, the Court will not accept its construction

 of the Warranty. The Warranty therefore covers, in relevant part, any vehicle defect

 except for "normal characteristics of the vehicle related to materials or workmanship."

 ECF 23-2, PgID 433.

       C. Whether the Warranty Covers the Transmission Defect.

       Having defined the scope of the Warranty's coverage, the Court must now

 consider whether Plaintiff pleaded a covered defect. GM's argument primarily relies

 on its position that the Warranty covers only manufacturing defects. See ECF 23,

 PgID 403–06. Consistent with its interpretation of the Warranty, GM argues that

 Plaintiff pleads only a "design defect." But the Warranty covers both manufacturing

 defects that are abnormal characteristics of the vehicle and design defects.

       Plaintiff alleges that the Transmission Defect is both a "concealed

 manufacturing and design defect." ECF 18, PgID 249–50. Plaintiff further claims that

 the Transmission Defect "results from a poor design and/or failures in the




                                           11
Case 2:18-cv-11303-SJM-APP ECF No. 41 filed 03/25/19          PageID.654     Page 12 of 19



 manufacturing process." Id. at 258. Plaintiff also argues that the "Transmission

 Defect is inherent in each of the Class Vehicles." Id. at 250. And the Class Vehicles

 include all 2015–17 GMC Canyon and Chevrolet Colorados. Taken together, Plaintiff

 pleads that the Transmission Defect is a design defect.

       Even if Plaintiff did not plead a design defect, he pleaded an abnormal

 characteristic of the vehicle related to materials or workmanship. To find otherwise

 would require GM to adopt the argument that it intended for the 6L50 transmission

 to slip, buck, kick, jerk, and harshly engage; to prematurely wear internally; to

 suddenly accelerate, delay in downshifts, delay acceleration; or to stop with difficulty.

 See id. at 248 (describing the effects of the defect); see also supra Part III.A

 (manufacturing defects occur when a product performs differently than intended).

       Under either interpretation, Plaintiff states a claim for breach of an express

 warranty.

 IV.   Implied Warranty

       Plaintiff alleges that GM breached an implied warranty. "[U]nder Florida law,

 a plaintiff cannot recover economic losses for breach of implied warranty in the

 absence of privity." Sanchez-Knutson v. Ford Motor Co., 52 F. Supp. 3d 1223, 1232

 (S.D. Fla. 2014) (quoting Mesa v. BMW of N. Am., LLC, 904 So. 2d 450, 458 (Fla. Dist.

 Ct. App. 2005)).9




 9Plaintiff relies on Sanchez-Knutson to show that when consumers are the intended
 "ultimate consumers," a third-party beneficiary theory can defeat privity. ECF 26,
 PgID 497 (citing 52 F. Supp. 3d at 1234). Here, Plaintiff did not allege facts
 supporting a third-party beneficiary theory.


                                            12
Case 2:18-cv-11303-SJM-APP ECF No. 41 filed 03/25/19          PageID.655     Page 13 of 19



       Plaintiff alleges that "GM sells vehicles through a network of authorized

 dealerships that are the agents of GM, and under extensive control of GM." ECF 18,

 PgID 257. Particularly, Plaintiff alleges that he purchased his Chevrolet Colorado

 "from Autonation Chevrolet Fort Lauderdale ("Autonation"), an authorized GM

 dealer in Ft. Lauderdale, FL." Id. at 252.

       First, Plaintiff fails to allege facts supporting his assertion that the dealership

 from which he purchased his Chevrolet Colorado was an agent of GM and under its

 control. The conclusory allegation is insufficient. See Ashcroft v. Iqbal, 556 U.S. 662,

 678 (2009) ("Threadbare recitals of the elements of a cause of action, supported by

 mere conclusory statements, do not suffice.") (citing Twombly, 550 U.S. at 555).

       Second, Plaintiff's allegations fail to demonstrate privity of contract between

 him and GM. See, e.g., Tershakovec v. Ford Motor Co., No. 17-21087-CIV-MORENO,

 2018 WL 3405245, at *10 (S.D. Fla. July 12, 2018) ("Ford is an automotive distributor,

 not a dealer. . . . Plaintiffs lack privity with Ford and the implied warranty claim

 must fail); Bailey v. Monaco Coach Corp., 168 F. App'x 893, 894 n.1 (11th Cir. 2006)

 (affirming a dismissal when plaintiff purchased a motor home from a dealer and not

 from the manufacturer). Plaintiff's implied warranty claim therefore fails.

 V.    Magnuson-Mass Warranty Act

       Plaintiff asserts a claim for breach of an express warranty under the federal

 Magnuson-Moss Warranty Act. The MMWA lacks substantive requirements but

 provides a federal remedy for breach of warranties under state law. Thus, "the

 applicability of the [MMWA] is directly dependent [sic] upon a sustainable claim for




                                              13
Case 2:18-cv-11303-SJM-APP ECF No. 41 filed 03/25/19         PageID.656     Page 14 of 19



 breach of warranty." Wozniak, 2019 WL 108845, at * 3 (quoting Temple v. Fleetwood

 Enters., Inc., 133 F. App'x 254, 268 (6th Cir. 2005)).

       Because Plaintiff's breach-of-express-warranty claim survives GM's motion to

 dismiss, his MMWA claim survives as well.

 VI.   Common Law Fraud

       Plaintiff has not alleged facts sufficient to plead his common-law fraud claim.

 Fraud claims must meet the heightened pleading standard of Civil Rule 9(b).10 See

 Miller v. Gen. Motors, LLC, No. 17-cv-14032, 2018 WL 2740240, at *14 (E.D. Mich.

 June 7, 2018) (quoting Spaulding v. Wells Fargo Bank, N.A., 714 F.3d 769, 781 (4th

 Cir. 2013)). For affirmative misrepresentations, Civil Rule 9(b) requires a plaintiff to

 allege "the time, place, and content of the alleged misrepresentation on which he or

 she relied; the fraudulent scheme; the fraudulent intent of the defendants; and the

 injury resulting from the fraud." Id. at *11 (quoting Cataldo v. U.S. Steel Corp., 676

 F.3d 542, 551 (6th Cir. 2012)).

       For claims involving fraudulent omissions, however, Civil Rule 9(b) requires a

 plaintiff to plead "'the who, what, when, where, and how' of the alleged omission." Id.

 (quoting Republic Bank & Tr. Co. v. Bear Stearns Co., 683 F.3d 239, 256 (6th Cir.

 2012)). Specifically, a plaintiff pleading a fraudulent omission must allege "(1)

 precisely what was omitted; (2) who should have made a representation; (3) the




 10The parties dispute whether the economic loss doctrine bars Plaintiff's fraud claim.
 See ECF 23, PgID 408; ECF 26, PgID 497–99. Because Plaintiff failed to adequately
 plead GM's knowledge of the defect as required by Civil Rule 9(b), the Court will not
 reach the question.


                                            14
Case 2:18-cv-11303-SJM-APP ECF No. 41 filed 03/25/19        PageID.657    Page 15 of 19



 content of the alleged omission and the manner in which the omission was

 misleading; and (4) what [defendant] obtained as a consequence of the alleged fraud."

 Id. (quoting Republic Bank & Tr. Co., 683 F.3d at 256). A complaint may suffice if it

 alleges that a manufacturer knew of a defect before sale, the various venues the

 manufacturer used to sell the product failed to disclose the defect, and that the

 plaintiffs would not have purchased the product or would have paid less for it had

 they known of the defect. See Beck v. FCA US LLC, 273 F. Supp. 3d 735, 751–52 (E.D.

 Mich. 2017).

       Here, Plaintiff presents an omissions-based theory of fraud. See ECF 18, PgID

 248; see also ECF 26, PgID 500 ("Plaintiff's fraud claim is grounded in allegations of

 GM's omissions and concealments . . . rather than affirmative misstatements.").

       Plaintiff identifies GM's "knowledge of the defect" as the "what" of his fraud

 claim. See ECF 26, PgID 501. Plaintiff also argues that GM knew of the defect before

 the sale of the Class Vehicles and that the various channels through which GM sold

 the vehicles failed to disclose the defect. Id. at 501–02. But the argument is

 unpersuasive.

       Plaintiff points to several sources of GM's alleged knowledge. First, Plaintiff

 alleged that GM used the same 6L50 transmission in the Cadillac CTS and that

 numerous consumers complained to the NHTSA about the CTS's transmission

 beginning in 2008. ECF 18, PgID 249, 261–64 (listing six complaints), and 298–301




                                          15
Case 2:18-cv-11303-SJM-APP ECF No. 41 filed 03/25/19         PageID.658     Page 16 of 19



 (listing same six complaints).11 Second, Plaintiff alleged that consumers sent the

 NHTSA complaints about the Chevrolet Colorado and GMC Canyon12 between

 September 2015 and November 2017. See id. at 264–95 (listing fifty-seven

 complaints). Third, Plaintiff presents consumer complaints from "various online

 forums." Id. at 295–98 (listing representative complaints). Fourth, Plaintiff argues

 that GM's "pre- and post-release testing" of the transmissions would have provided a

 basis for GM to know of the defect. Id. at 301. Finally, Plaintiff relies on other means

 by which GM monitors vehicle performance—such as GM's "internal records . . . of

 replacement parts, including transmissions, likely ordered from GM by authorized

 GM dealerships," GM's communications "with its authorized service technicians,"

 and GM's review of "warranty data submitted by its dealerships and authorized

 technicians." Id. at 302–03.

       Plaintiff's allegations fail to sufficiently plead GM's knowledge. Courts

 routinely reject generalized allegations about "testing" and manufacturer "analyses"

 made in support of finding knowledge of a defect. See Beck, 273 F. Supp. 3d at 753

 (collecting cases). And Plaintiff's allegations of consumer complaints online or to the

 NHTSA are insufficient to support a finding of GM's knowledge. See id.13 Moreover,



 11Plaintiff's response to GM's motion to dismiss relied primarily on the Cadillac CTS
 complaints. See ECF 26, PgID 503–04.

 12As noted above, Plaintiff does not allege that he owns a GMC Canyon. See ECF 18,
 PgID 252 (alleging Plaintiff purchased a Chevrolet Colorado on March 14, 2015).

 13    Although Beck makes the cited assertion only in the context of analyzing
       whether the plaintiff sufficiently pleaded superior or exclusive
       knowledge for a specific state-law claim, the conclusion that complaints


                                           16
Case 2:18-cv-11303-SJM-APP ECF No. 41 filed 03/25/19         PageID.659     Page 17 of 19



 most of Plaintiff's consumer complaints post-date his purchase of the vehicle. See ECF

 23, PgID 412–14 (noting the various complaints that were made after Plaintiff

 purchased his Chevrolet Colorado). Finally, Plaintiff's allegations based on GM's

 internal records, communications with its dealerships or service technicians, and

 review of its warranty data are conclusory and insufficient because they do not

 plausibly allege that GM "knew of the defect prior to the time it distributed" the Class

 Vehicles. See Herremans v. BMW of N. Am., LLC, No. CV 14–02363 MMM (PJWx),

 2014 WL 5017843, at *17 (C.D. Cal. Oct. 3, 2014) (citation omitted) (emphasis added).

        Plaintiff did not properly plead the "what" of the alleged omission, namely,

 GM's knowledge of the Transmission Defect. Plaintiff thus failed to satisfy Civil Rule

 9(b)'s heightened pleading standard and his common-law fraud claim fails.

 VII.   Florida Deceptive and Unfair Trade Practices Act

        FDUTPA requires a plaintiff "to plead with particularity facts sufficient to

 show" a defendant's knowledge of the defect. Varner v. Domestic Corp., No. 16-22482-

 Civ-Scola, 2017 WL 3730618, at *15 (S.D. Fla. Feb. 7, 2017) (applying Civil Rule 9(b)'s

 heightened pleading standard to state deceptive trade practices acts) (citing Stires v.

 Carnival Corp., 243 F. Supp. 2d 1313, 1322 (M.D. Fla. 2002)); see also State Farm



        to the NHTSA are insufficient to 'allege that [the manufacturer] had
        knowledge—let alone exclusive knowledge' is applicable to the Court's
        analysis of whether Plaintiff[] adequately pleaded the 'what'
        of [GM's] knowledge here. Moreover, the Beck plaintiff alleged that the
        Defendant 'regularly monitor[ed] NHTSA complaints in order to meet
        its reporting requirements[.]' 273 F. Supp. 3d at 753. Even that
        allegation was insufficient to prove Defendant's knowledge of the defect.

 Wozniak, 2019 WL 108845, at *3 n.4.


                                           17
Case 2:18-cv-11303-SJM-APP ECF No. 41 filed 03/25/19         PageID.660     Page 18 of 19



 Mut. Auto. Ins. Co. v. Performance Orthopaedics & Neurosurgery, LLC, 278 F. Supp.

 3d 1307, 1328 (S.D. Fla. 2017) (noting that district courts "split as to whether

 FDUTPA claims are subject to Rule 9(b)," but when "the gravamen of the claim

 sounds in fraud . . . the heightened pleading standard of Rule 9(b) applies") (citations

 omitted). As discussed infra, Part V, Plaintiff did not sufficiently plead GM's

 knowledge of the defect and falls short of Rule 9(b)'s pleading standard. Plaintiff's

 FDUTPA claim fails.

 VIII. Unjust Enrichment

       Under Florida law, "the existence of an express contract between the parties

 concerning the same subject matter" precludes a claim for unjust enrichment. See Dye

 v. United Servs. Auto. Ass'n, 89 F. Supp. 3d 1332, 1337 n.4 (S.D. Fla. 2015) (citation

 omitted). Because the Warranty governs Plaintiff's claims against GM for the

 Transmission Defect, a claim for unjust enrichment is unavailable to him.

                                        ORDER

       WHEREFORE, it is hereby ORDERED that Defendant's motion to dismiss

 [23] is GRANTED IN PART AND DENIED IN PART.

       IT IS FURTHER ORDERED that Plaintiff's implied warranty, fraud,

 Florida Deceptive and Unfair Trade Practices Act, and unjust enrichment claims are

 DISMISSED.

       IT IS FURTHER ORDERED that Plaintiff's claims on behalf of a nationwide

 class are DISMISSED for lack of standing.




                                           18
Case 2:18-cv-11303-SJM-APP ECF No. 41 filed 03/25/19        PageID.661   Page 19 of 19



       IT IS FURTHER ORDERED that Plaintiff's claims for breach of express

 warranty and violations of the Magnuson-Moss Warranty Act on behalf of himself

 and a Florida class remain.

       IT IS FURTHER ORDERED that Defendant shall FILE an answer to the

 remaining portions of Plaintiff's amended complaint no later than April 15, 2019.

       SO ORDERED.


                                       s/ Stephen J. Murphy, III
                                       STEPHEN J. MURPHY, III
                                       United States District Judge
 Dated: March 25, 2019

 I hereby certify that a copy of the foregoing document was served upon the parties
 and/or counsel of record on March 25, 2019, by electronic and/or ordinary mail.

                                       s/ David P. Parker
                                       Case Manager




                                         19
